Title: To Benjamin Franklin from François Willem de Monchy, 15 May 1767
From: Monchy, François Willem de
To: Franklin, Benjamin



  Dr. FranklinSir
Rotterdm 15 May 1767.
My Father joins me in compliments and thanks for the trouble you have had in procuring such accurate information concerning the Fire Engine, and also for inquiring about the microscopes which at length I have recieved.
Agreeable to your desire I have send you two drawings of an Ice-boat. That without the mast is in the proportion of an Inch to a foot, and that with the mast but the half of that proportion otherwise we could not have brought it within the compass of the paper. You would have had it much sooner, had not the death of my deaer Mother prevented me from fininching my part of the drawing. The model without the mast was done by the ship-builder of the Admiralty, the other by my self under his direction. I shipped it yesterday on board the King George sloop, Capt. Harper, who lives in Queen’s Court St. Katherines and promised to take great care of them. I shall give him a letter to put into the penny post, which, when you recieve you will know he is arrived and may send for the parcel, for I believe they will not send it home. I find it will be opened at the Custom house, but I don’t think they can sieze it. If the[y] should you have interest enought to get it again.
I shall be glad of a line to let me know you have recieved it, and how you like it, and if there is any think here I can further serve you in on this side the water, you may freely command Sir Your very obliged humble Servant
F. W: DE Monchy.
P.S. Pray give my compliments to Sir John Pringle and Dr. Ingenhuse.
 Addressed: To / Dr. Benjamin Franklin at / Mrs. Stevenson’s Craven street / near Charing Cross / London.
Endorsed: Monchy
  